      Case 1:16-cr-00082-SPW Document 374 Filed 12/17/18 Page 1 of 4



LORI HARPER SUEK
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-Mail: Lori.Suek@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


 UNITED STATES OF AMERICA,                  CR 16-82-BLG-SPW

                       Plaintiff,           RESPONSE TO DEFENDANT’S
                                            SENTENCING MEMORANDUM
          vs.

 ANGELICA JO WHITEMAN,

                      Defendant.



                              INTRODUCTION

     The United States will request that the Court impose a sentence of 480

months. Whiteman will request a sentence of 360 months. The question before
                                       1
        Case 1:16-cr-00082-SPW Document 374 Filed 12/17/18 Page 2 of 4



the Court will be, as it always is, what sentence is sufficient but not greater than

necessary to accomplish the purposes of sentencing as set forth in 18 U.S.C.

§ 3553(a). For the following reasons, the United States maintains that a sentence

of 480 months is the answer to the Court’s question.

                                    ARGUMENT

      Section 3553(a) of Title 18 of the United States Code contains a list of

factors courts consider in imposing a sentence. The list is preceded by what has

become known as the parsimony principle, requiring courts to “impose a sentence

sufficient, but not greater than necessary, to comply with” four identified purposes

– just punishment, deterrence, protection of the public, and rehabilitation.     To

meet this requirement, the statute directs courts to take into account the nature and

circumstances of the offense and the history and characteristics of the defendant, as

well as “the need for the sentence imposed” to meet the four overarching aims of

sentencing. Additionally, the court must consider the kinds of sentences available,

the sentencing guidelines and policy statements, unwarranted sentencing

disparities, and restitution to the victim. 18 U.S.C. § 3553(a)(1), (3) - (7).

      Because each case and defendant are unique, § 3553(a) is not a formula but a

guideline. It requires the Court, in the context of the circumstances of the crime

and the characteristics of the defendant, to determine how best to comply with the

                                           2
       Case 1:16-cr-00082-SPW Document 374 Filed 12/17/18 Page 3 of 4



parsimony principle. And, because of the uniqueness of each case and defendant,

the four principles of sentencing are never weighted equally. This case is no

exception.

      Considering just the history and characteristics of Whiteman, it is hard for

the United States to articulate why a 480-month sentence is necessary to deter,

protect the public from, or rehabilitate Whiteman. She comes to the Court with

virtually no criminal history. She has no history of violence. She certainly has

substance abuse and mental health issues, but quite frankly, nothing out of the

ordinary for the run of the mill defendant that this Court sees on a regular basis

convicted of violent and drug offenses. There was nothing in Whiteman’s

background or criminal history that would have predicted this crime.

      This crime, its circumstances and result, however, cannot take a back seat to

any other factor, even defendant-specific factors that the Court must consider.

Rather, every other factor must take a back seat to the requirement for just

punishment that this crime demands. When considering just punishment for

Whiteman for her role in this crime, there is one glaring undisputable truth: this

crime would not have occurred but for her conduct. In the end, the United States

did not prove that Whiteman doused R.R. with gasoline or threw the match, which

caused R.R.’s death. But Whiteman tipped the first domino when she snapped

                                          3
       Case 1:16-cr-00082-SPW Document 374 Filed 12/17/18 Page 4 of 4



and attacked R.R.

      Disparity is also a factor highlighted by this case. Dimarzio Sanchez will

be sentenced to mandatory life for murdering R.R. It is that starting point that the

United States considers in deciding what is the sufficient but not greater than

necessary sentence for Whiteman. Although the United States believes Whiteman

is less culpable, it is impossible to not again emphasize that this crime would not

have occurred but for Whiteman. Consequently, the justification for a 480-month

sentence is two-fold. It is a sentence that arguably provides just punishment, if

there is an ability to provide just punishment for this crime. And, when

considering the two sentences that the parties have presented to the Court, it best

avoids sentencing disparity between these two co-defendants.

        For her role in the murder of R.R., the United States requests that the

Court impose a sentence of 480 months.

       DATED this 17 day of December, 2018.

                                       KURT G. ALME
                                       United States Attorney

                                       /s/ Lori Harper Suek
                                       LORI HARPER SUEK
                                       Assistant U.S. Attorney




                                          4
